 

 

for the

 

 

EASTERN DISTRICT OF WISCONSIN Stephen 8 Tiles, Clerk

In the Matter of the Search of
Case Number;_!4 M90
A USPS Priority Mail parcel with tracking number 9505

5137 1924 9317 6220 72 addressed to “Marcella Meyers,

458 W. 5th Ave, Oshkosh, Wi (sic) 54902” with a return

address of “Kari Wilson, 2146 W. Kiva Ave, Mesa, AZ

85202.”

TO: Any authorized officer of the United States:

SEARCH AND SEIZURE WARRANT
TO: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property currently located in the Eastern District of Wisconsin:

A USPS Priority Mail parcel with tracking number 9505 5137 1924 9317 6220 72 addressed to “Marcella
Meyers, 458 W. 5th Ave, Oshkosh, Wi (sic) 54902” with a return address of “Kari Wilson, 2146 W. Kiva
Ave, Mesa, AZ 85202.”

The person or property to be searched, described above, is believed to conceal: A quantity of a controlled
substance, proceeds related to the sale of controlled substances, or other evidence of using the mail to facilitate the
possession and/or distribution of a controlled substance in violation of title 21 U.S.C. § 841(a)(1) and 843(b).

I find that the affidavit, submitted with the application, establishes probable cause to search and seize the
person or property.

YOU ARE HEREBY COMMANDED to search on or before | | < Cn ! q 2019
(not to exceed 14 days)

Ql in the daytime 6:00 a.m. to 10:00 p.m. Peary time in the day or night as | find reasonable
cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the
property taken to the person from whom, or from whose premises, the property was taken, or leave the copy and
receipt at the place where the property was taken.

al i? vy ‘
J :

The officer executing this warrant, or an officer present during the execution of the wanr ant, must prepare
an inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

James R. Sickel.

Date and time issued Nin IX 2019: a\lb p.m.

 

udge’s sfgnature

City and state: Green Bay, Wisconsin THE HONORABLE JAMES R. SIC} KEL) .

United States Magistrate Judge
Name & Title of Judicial Officer

 

a ciTt

UNITED STATES DISTRICT COURT | wo Nov 8.9 201 cn |
 

RETURN

SES
Inventory made in the presence of

Date and time Warrant executed
November 18, 2019 at 2:35 PM
DEA TFO Jeremiah Winscher

————————————————eEE—E—E——EEEoEEe——EEEEE—————

 

  
 
 

     

Case No.

19-M-760

Copy of warrant and inventory left with:

USPS

 

 

 

Inventory of person or property taken and name of any person(s) seized:

USPS Priority Mail parcel with tracking number 9505 5137 1924 9317 6220 72 contained a large Ziplock
bag wrapped in a Styrofoam type sheet. This Ziplock bag held two bundles of a white crystalline substance.
Both bundles were wrapped in plastic wrap. One bundle was wrapped in clear plastic wrap while the other
was purple in color. The total approximate weight of both bundles was 957 grams. DEA TFO Winscher
conducted a test of the white crystalline substance in each bundle using the Methamphetamine/MDMA
(Ecstasy) Reagent field test and received a positive result for both tests.

 

 

 

 

CERTIFICATION

 

I swear under penalty of perjury that this inventory is correct and was returned od along with the original warrant to the designated judge.

Date: “ /2e /oej9 Lite sp

(Executiig-officer icer.’s signature)

 

AG on
Le “
aye Ax eg oe

(Printed name and title)

hy lac Hi?

(7 i MEgistr&X€ Judge) (Date) |

nts

  

Subscribed, sworn to, and returned before me this date.

 

 

 

 
